Opinion issued December 30, 2009
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-09-01032-CV




IN RE MET INTERNATIONAL TRADING CO., INC., D/B/A MET
COMPANY, INC., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, MET International Trading Co., Inc.,
D/B/A MET Company, Inc. (“MET”), seeks relief compelling the trial court to vacate
its order denying MET’s motion to compel arbitration.               
We deny the petition for writ of mandamus.      
 
Per Curiam 
 
Panel consists of Justices Jennings, Higley, and Sharp.